Exhibit 99.1 China New Media Announces Acquisition of Five Outdoor Billboards in Shanghai Acquisition expected to contribute at least $1.2 million in annual revenue Agreement will allow the Company to penetrate the largest and most developed cities in Southern China DALIAN, China, July 14, 2010China New Media Corp. (OTCBB: CMDI) (“China New Media” or the “Company”), a fast-growing advertising media company operating the largest outdoor media network in Dalian, China, today announced that one of its consolidated affiliates, Shanghai Vastitude Advertising & Media Co., Ltd., has entered into a purchase agreement to acquire five outdoor billboards in the city of Shanghai from Haosheng Advertising Co., Ltd. (“Haosheng”). The billboards are expected to contribute at least $1.2 million to the Company’s revenue on an annual basis. Pursuant to the agreement, Haosheng agreed to transfer five outdoor billboards and all associated outdoor advertising contracts it has previously signed to China New Media. Haosheng also agreed to assist the Company in obtaining all governmental approvals required for the operation of the billboards in Shanghai. Haosheng has delivered the billboards to China New Media in anticipation of the execution of the purchase agreement.The five billboards were placed in key locations within Shanghai following the Company’s evaluation; one of the billboards is the only commercial billboard in the vicinity of the Oriental Pearl Broadcasting TV Tower, a Shanghai landmark that attracts thousands of visitors each year. “We are very pleased to announce this acquisition and the expansion of our media platforms in the city of Shanghai,” commented Mr. James Wang, Chairman and CEO of China New Media Corp. “This acquisition marks our entry into one of China’s largest advertising markets, and represents a strategic step in our growth plan to formally enter the most developed cities in Southern China. We feel confident that it will contribute at least $1.2 million to our revenue on an annual basis.
